GUTHRIE, Chief Justice,
with whom McCLINTOCK, Justice, joins (concurring in part and dissenting in part).
I would concur in the reversal of this judgment upon a very different basis than the majority. I specifically do not agree that the most important or crucial issue .in this case is the construction of § 1-710.2, W.S.1957, 1975 Cum.Supp.
In order that the basis of my concurrence and dissent is clear, it will be necessary to recite some facts as to the posture of this appeal, and particularly my disagreement with the statement in the majority opinion as to the crucial question therein involved.
Appellant asserts three propositions upon which he bases his claim for reversal. It is to be noted that the sole basis of the petitioner in seeking to adopt this child was the failure of the natural father to contribute to the support of said minor child during a period of more than one year immediately prior to the filing of his petition, even though able to do so. The petition contains no assertion of abandonment as a ground, nor does an examination of the record convince the writer that either party considered the question of abandonment in connection with this adoption. It is therefore the writer’s view that the majority has departed from the issues herein in arriving at its conclusion. This record reveals no proof of the ability to make any contribution during the 12 months preceding the date of the adoption. This is definitely the burden of the appellee, and absent such proof reversal would be required, In re Adoption of Female Child X, Wyo., *488537 P.2d 719, 722. See additionally, In re Adoption of Biery, 164 Mont. 353, 522 P.2d 1377, adopted, approved and followed in Adoption of Female Child X, where the factual situation would make the case directly in point. Thus, a short, direct per curiam disposal of this case is proper.
Although the majority fastens upon the question of whether these sections should be read conjunctively or disjunctively, the writer challenges the propriety of this disposal of so important a question because it is presented with little or no direct authority or argument in either brief.
It is a deep conviction of this writer that no appellate court should make disposal of such an important question unnecessarily unless and until it is vigorously presented by brief and argument, and that is not present in this case.
Appellant suggests, in his brief by way of conclusions, that first there must be proof of non-support for one year and that if this is shown there is the additional burden that the nonconsenting parent was unable to provide such support. He summarizes this contention with the statement:
“ * * * In short, he must prove that the lack of support was a willful act, done with the knowledge that the result of this failure would be a relinquishment of every parental right and that the acts were done in disregard of such consequences. Appellees have not sustained the burden of proof required to show the required strict statutory compliance necessary to adopt Mr. Voss’s son without Appellant’s consent.”
This clearly presents the proper basis for the disposal hereof as suggested by this writer and that there is no necessity for this court to provide a “shotgun marriage” of these two sections. The writer suggests that the philosophy of Justice McClintock, which he expressed in his concurrence in Stuebgen v. State, Wyo., 548 P.2d 870, decided April 12, 1976, and reiterated by him in Board of Trustees, Laramie County School District No. 1 v. Spiegel, Wyo., 549 P.2d 1161, decided April 22, 1976, is fully applicable, and I join in the rationale thereof.
It is my view that there is no ambiguity in this statute, and that the majority opinion conjures an ambiguity which exists only in the eyes of those beholders,' and as a vehicle to engage in an improper construction thereof for some reason which evades this writer. I shall hereafter discuss as briefly as possible my reasons for this view, with only illustrative authorities cited, because as a dissent this will have no precedential value.
In support of my view that there is no existing ambiguity justifying this result, I shall not set out the statute because it appears in the majority opinion. It is to be noted that the Act separated, by lettered subheads (c) and (d), that which the majority opinion insists on reading together, not only as one paragraph but as one sentence. This would also necessitate the studied ignoring of the fact that semicolons were employed to demonstrate their separateness. It is my view that when proper notice is taken of these facts no real ambiguity exists, and therefore it is improper to engage further in legal ruminations in the name of construction. This is not a personal or a new view. In the case of Hoffmeister v. McIntosh, Wyo., 361 P.2d 678, 679, rehearing denied, 364 P.2d 823, it was mentioned that the context, position of the sections, and the insertion of subheads, are unmistakable indicia of the intention of the legislature. The majority has seen fit to ignore this, although it seems of particular application in this case. The Supreme Court of the United has recognized a parallel philosophy, which I also believe applicable, when it said:
“ * * * This Court naturally does not review congressional enactments as a panel of grammarians; but neither do we regard ordinary principles of English prose as irrelevant to a construction of those enactments. * * * ” Flora v. United States, 362 U.S. 145, 150, 80 S.Ct. *489630, 633, 4 L.Ed.2d 623, rehearing denied 362 U.S. 972, 80 S.Ct. 953, 4 L.Ed.2d 902.
The effect or purpose of semicolons,1 completely ignored in the majority opinion, has been discussed by other courts. I find the following to be directly helpful:
“Accordingly, the semicolons between these various brackets do not have the effect suggested. They separate distinct sentences.” (Emphasis supplied.) Mills v. State Board of Equalization, 97 Mont. 13, 33 P.2d 563, 570.
“ * * * The clauses of the instant section are each as independent as the clauses of the example given, because of the fact that, although the predicate is expressed only once for the sake of brevity, it is eliptical to each of the sections set off by semicolons.
“Again, Ward’s ‘Sentence and Theme’ (Scott, Foresman & Co., 1923), at page 331, says the semicolon ‘shows that two sentences, each of which should stand alone, have been combined into one sentence’; and continues, ‘A semicolon is used to show that what follows is grammatically independent, though closely related in thought.’ ” (Italics in original.) McLeod v. Nagle, 9 Cir., 48 F.2d 189, 190.
It is on the basis of the preceding authorities that I am of the view that the ambiguity is court-created rather than legislative. In order to create an ambiguity in this case one must look not for meaning but for confusion, and because these sections of the statute with proper reading are not ambiguous, there is no occasion, nor is it proper, to resort to the rules of construction, Zanetti Riverton Bus Lines, Inc. v. State Board of Equalization, Wyo., 485 P.2d 387, 390; State v. Stern, Wyo., 526 P.2d 344, 346, and generally cases gathered under Statutes, Wyoming Digest.
Although it is with some embarrassment, it appears necessary for me to suggest that the majority apparently relies upon a peg of inapplicable authority to arrive at the result that because the word “or” appears after subparagraphs (a), (b), and (d), there is some rule which denies to the court the right to read into this section the suggested word. The case of Dunlop v. First National Bank of Arizona, D.C. Ariz., 399 F.Supp. 855, does not appear applicable or helpful in this case, so the writer will at least summarily suggest the factual distinctions upon which this view is based. It is the writer’s view that this case does not seek to enunciate the general rule extracted from it but was made upon the basis of the facts in that case and was applied because of the court’s determination of the legislative intent. In Dunlop there was a contention asserted that because Subchapter I and Subchapter III of the Consumer’s Credit Protection Act included, by specific reference, financial institutions, Subchapter II of that Act must be found to have included these words, although not mentioned. It is to be noted that this involved the insertion of two words in the body of that statute and did not involve a disjunctive or conjunctive situation. A footnote also mentions that because of the complexity of the regulations, if banks were intended to be included thereunder the congressional committee would at least have given them some mention. It is also my view that the court by its remarks carefully directed this statement at that particular set of facts. The writer shall not unduly lengthen this opinion but suggests that the case of United States v. Wiltberger, 5 Wheat. 76, 18 U.S. 76, 5 L.Ed. 37, is also questionable authority for this general rule, and is readily distinguishable.
The authorities cited which eschew the supplying of words, or which suggest words may not be inserted or read into *490laws, might be considered by this writer as authority for his view because there can be no escape from the fact that the majority, in its opinion, inserts the word “and” between these two sections and effectively holds that although the exceptions were separated in the enactment the legislature in fact meant not to create a separate exception but to make the provisions of this separately numbered subhead an element of abandonment.
Although still adhering firmly to the view that from a reading of these sections with proper reference to the arrangement, grammar and punctuation no ambiguity exists, and that the ambiguity exists in these sections only to a reader looking for confusion rather than meaning, it is my view that the rule of Hoffmeister and the insertion of the semicolon are sufficient indicia of the legislative intent upon which to base a result contrary to that of the majority.
In addition to the fact that I assert there is no ambiguity justifying this result, I am clearly disturbed by the fact the majority makes no attempt to consider the intention of the legislature, which this court has claimed as a lodestar. It is inconceivable to the writer that the State legislature can be charged with the intention of making adoption an impossible and an intolerable situation, which could arise under this construction of the statute. Assume there would be a father with an inability to pay because of some physical or mental handicap, who left home before the child’s birth, moved to a distant city, had no knowledge of, or made no inquiry of the child until being advised of an adoption attempt, being chronically unable to earn sufficient funds for support. Did the legislature intend to place in his hands the power to say “nay” by his refusal to consent? This I do not believe was the intention, nor can I attribute such intention to the legislature. If I may speculate, it would appear that this body was trying to encourage and implement adoption in proper cases, and I cannot join in the view of the majority, which is so critical of the writing and grammar in this section approved by the legislature.

. See Lavery, Punctuation in the Law, 9 A.B.A.J. 225, 228 (1923), wherein it is said: “Where punctuation is necessary there is ordinarily little difficulty with the period, the colon and the semicolon; the rules governing these points being fairly scientific and pretty well understood.”